Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-190038 August 21, 2013 Barclays Bank PLC Return Optimization Securities Linked to the iShares ® MSCI EAFE ETF due September 30, 2014 Investment Description Return Optimization Securities (the “Securities”) are unsubordinated and unsecured debt obligations issued by Barclays Bank PLC (the “Issuer”) with returns linked to the performance of shares of the iShares ® MSCI EAFE ETF (the “Underlying Equity”). If the Underlying Return is positive, the Issuer will repay the principal amount of the Securities at maturity plus pay a return equal to the Multiplier of 3 multiplied by the Underlying Return, up to the Maximum Gain, which will be set on the Trade Date and is expected to be between 12.00% and 14.25%. If the Underlying Return is zero, the Issuer will repay your principal amount at maturity. However, if the Underlying Return is negative, you will be exposed to the full decline in the Underlying Equity and the Issuer will repay less than the full principal amount of the Securities, if anything, resulting in a loss of principal that is proportionate to the negative Underlying Return. Investing in the Securities involves significant risks. The Issuer will not pay any interest on the Securities. You may lose some or all of the principal amount of the Securities. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of the Issuer and is not, either directly or indirectly, an obligation of any third party. If the Issuer were to default on its payment obligations, you may not receive any amounts owed to you under the Securities and you could lose your entire investment. Features q Enhanced Growth Potential: At maturity, the Securities enhance any positive returns of the Underlying Equity, up to the Maximum Gain. If the Underlying Return is negative, investors will be exposed to the full decline in the Underlying Equity at maturity. q Full Downside Market Exposure: If the Underlying Equity depreciates over the term of the Securities, investors will be exposed to the negative Underlying Return at maturity resulting in a loss of principal that is proportionate to the Underlying Equity’s decline from the Trade Date to the Final Valuation Date. Investors could lose some or all of their initial investment. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of the Issuer. Key Dates 1 Trade Date: August 27, 2013 Settlement Date: August 30, 2013 Final Valuation Date 2: September 24, 2014 Maturity Date 2 : September 30, 2014 1 Expected. In the event we make any change to the expected Trade Date and Settlement Date, the Final Valuation Date and/or Maturity Date may be changed so that the stated term of the Securities remains the same. 2 Subject to postponement in the event of a market disruption event as described under “Reference Assets—Exchange-Traded Funds—Market Disruption Events for Securities with the Reference Asset Comprised of Shares or Other Interests in an Exchange-Traded Fund or Exchange-Traded Funds Comprised of Equity Securities” in the prospectus supplement. NOTICE TO INVESTORS: THE SECURITIES ARE SIGNIFICANTLY RISKIER THAN CONVENTIONAL DEBT INSTRUMENTS. THE ISSUER IS NOT NECESSARILY OBLIGATED TO REPAY THE FULL PRINCIPAL AMOUNT OF THE SECURITIES AT MATURITY, AND THE SECURITIES HAVE DOWNSIDE MARKET RISK SIMILAR TO THE UNDERLYING EQUITY. THIS MARKET RISK IS IN ADDITION TO THE CREDIT RISK INHERENT IN PURCHASING A DEBT OBLIGATION OF BARCLAYS BANK PLC. YOU SHOULD NOT PURCHASE THE SECURITIES IF YOU DO NOT UNDERSTAND OR ARE NOT COMFORTABLE WITH THE SIGNIFICANT RISKS INVOLVED IN INVESTING IN THE SECURITIES. YOU SHOULD CAREFULLY CONSIDER THE RISKS DESCRIBED UNDER ‘‘KEY RISKS’’ BEGINNING ON PAGE FWP-8 AND UNDER ‘‘RISK FACTORS’’ BEGINNING ON PAGE S-6 OF THE PROSPECTUS SUPPLEMENT BEFORE PURCHASING ANY SECURITIES.
